Citation Nr: 1106015	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  05-03 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 
1964.

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") in May 2010, which reversed 
and set aside, in pertinent part, a May 2008 Board decision and 
remanded the above claims for further adjudication.  The claims 
on appeal arise from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In March 2005, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing is of record.

The issue of service connection for a bilateral knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

Resolving the benefit of the doubt in the Veteran's favor, the 
evidence of record indicates that the Veteran's hypertension is 
likely etiologically related to the Veteran's period of active 
service


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the Court.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the 
determination reached in this decision, done at the order of the 
Court, the Board is satisfied that adequate development has taken 
place and that there is a sound evidentiary basis for resolution 
of this service connection claim for hypertension at present 
without detriment to the due process rights of the Veteran.

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

In May 2008, the Board denied the Veteran's claim for service 
connection for hypertension.  Subsequently, the Veteran appealed 
this decision to the Court.  In May 2010, for the reasons set 
forth in its memorandum decision, the Court reversed the Board's 
decision denying service connection for hypertension.  Rather, 
the Court found that service connection for hypertension should 
be granted.  Therefore, as directed by the Court, the Board finds 
that service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted, subject to the 
laws and regulations governing monetary awards.


REMAND

Unfortunately, a remand is required with respect to the Veteran's 
claim for service connection for a bilateral knee disorder.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A; 38 C.F.R. § 3.159(c).

In its May 2008 decision, the Board recognized that no VA 
examination had been conducted for this claim, but found that 
under the analysis required by VA law and regulation the 
standards were not met for requiring a VA examination.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); and McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).   In its May 2010 decision, 
the Court set aside the Board's denial of service connection for 
a bilateral knee disorder.  In its memorandum decision, the Court 
held that the McLendon standards were indeed met for the 
Veteran's bilateral knee claim and that the issue should be 
remanded in order to schedule the Veteran for a VA examination.  

Therefore, on remand the RO/AMC shall schedule the Veteran for a 
VA examination of his claimed bilateral knee disorder and request 
that the examiner provide a medical opinion on whether the 
Veteran has a current disability of either or both knees, such as 
osteoarthritis, and, if so, whether any current knee disability 
is related to the Veteran's period of active service.  

Additionally, the Veteran should be provided with an updated 
statement regarding VA's duties to notify and assist that 
complies with the directives in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with 
appropriate notice pursuant to the VCAA under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes the requirements as 
outlined in Dingess, 19 Vet. App. at 473.

2.  The RO/AMC shall review the Veteran's 
claims file and undertake any additional 
development of the remanded claim indicated.  
This may include obtaining and associating 
with the claims file any additional pertinent 
records identified by the Veteran during the 
course of the remand.

3.  Thereafter, the RO/AMC shall schedule the 
Veteran for a VA examination and medical 
opinion to ascertain the nature, extent, and 
etiology of any bilateral knee disability.  
All indicated tests or studies deemed 
necessary for an accurate assessment should 
be conducted.  The claims file and a copy of 
this Remand must be made available to the 
examiner for review of the pertinent evidence 
in connection with the examination, and the 
report should so indicate.  Based on 
examination findings, as well as a review of 
the record, the examiner is requested to 
render an opinion with respect to: 

A.  Whether it is at least as likely as not 
(50 percent probability or greater) that the 
Veteran currently suffers from a any disorder 
of either knee; and

B.  If so, whether it is at least as likely 
as not (50 percent probability or greater) 
that any currently diagnosed disorder of 
either knee is related to the Veteran's 
period of active duty from November 1962 to 
November 1964.

The examiner shall clearly outline the 
rationale and discuss the medical principles 
involved for any opinion expressed.  If the 
requested medical opinion cannot be given, 
the examiner should state the reason why.

4.  The RO/AMC shall then readjudicate the 
Veteran's claim for service connection for a 
bilateral knee disorder.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


